                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION


 UNITED STATES OF AMERICA                                                              Plaintiff

 v.                                                    Criminal Action No. 3:17-cr-00104-RGJ

 DWAYNE SHECKLES                                                                     Defendant

                                          * * * * *

                         MEMORANDUM OPINION AND ORDER

       This matter comes before the Court on Defendant Dwayne Sheckles’s Motion to Suppress

Evidence. [DE 90]. Briefing is complete, and the Motion is ripe. [See DE 95; DE 101]. For the

reasons below, the Court DENIES Sheckles’s Motion.

                                       BACKGROUND

       In 2017, the Drug Enforcement Administration’s Louisville District Office (“LDO”) and

Louisville Metro Narcotics (“Metro Narcotics”) began investigating potential drug trafficking

activities allegedly involving Sheckles. [DE 1, Compl. at 3]. Law enforcement obtained a tracking

warrant that “pinged” the location of Sheckles’s mobile phone, eventually leading them to

Crescent Centre Apartments (“Crescent Centre”), located at 644 South 3rd Street in Louisville,

Kentucky. [DE 56, Tr. Supp. Hearing Vol. I at 193:16–19].

       On July 11, 2017, Detectives Evans and Bowling observed Sheckles’s rented Ford

Expedition parked in Crescent Centre’s secure parking garage. [DE 1, Compl. at 3]. Detectives

Evans and Bowling physically entered the parking garage on that date. [DE 56, Tr. Supp. Hearing

Vol. I at 221:16–18].

       On July 12th, Detective Evans spoke with Crescent Centre management, which informed

him of an anonymous complaint that drugs were being sold from Apartment 234. [Id. at 194:18–


                                               1
25, 195:1–4]. Detective Evans reviewed surveillance footage of the parking garage and observed

Sheckles exiting his vehicle in Apartment 234’s designated space. [Id. at 195:7–19]. Crescent

Centre management then brought Detective Evans to view a nearby vacant apartment, where

Detective Evans “smelled a strong odor of marijuana coming from 234.” [Id. at 280:18–23].

       Later, LDO and Metro Narcotics observed Sheckles leaving Crescent Centre and

conducted an investigative stop. [DE 1 at 3]. DEA Agent Sanders and members of Metro

Narcotics smelled marijuana coming from the vehicle. [Id.]. K-9 handler Detective Brett

Hankison received a positive indication from K-9 Franklin on the vehicle. [Id.]. Upon search of

the vehicle, Detective Hankison recovered a handgun from the center console. [Id.].

       On July 13th, Officer Evans applied for and received a warrant to search Apartment 234

based on probable cause established prior to the July 12th stop. [Id. at 3–4]. During the search,

LDO seized approximately 1,565 grams of suspected heroin and 144 grams of crystal

methamphetamine. [Id. at 4]. LDO also seized two handguns and an AR 15 rifle. [Id.]. Later

that day, the United States filed a criminal complaint against Sheckles on charges related to drug

possession and trafficking, and gun possession. [DE 1; DE 22; DE 98].

       On January 16, 2018, Sheckles moved to suppress, among other things, the Crescent Centre

search. [DE 33 at 117–20]. Then, on August 31, 2018, Sheckles moved to suppress cell phones

seized during a separate incident in March 2017. [DE 68]. The Court referred the motions to

Magistrate Judge Lindsay who, after a two-day evidentiary hearing, recommended in a Findings

of Fact, Conclusions of Law, and Recommendation (“R&R”) that the Court deny both motions in

their entirety. [DE 78]. Sheckles filed timely objections to the R&R. [DE 79]. The Court

overruled Sheckles’s objections and adopted the R&R without modification. [DE 80].




                                                2
        On April 2, 2019, Sheckles filed a second Motion to Suppress Evidence related to the

Crescent Centre search warrant. [DE 90]. The United States filed a timely response [DE 95], and

Sheckles filed a timely reply [DE 101].

                                             DISCUSSION

        Sheckles argues that fruits of the Crescent Centre search warrant should be suppressed

because Detectives Evans and Bowling unlawfully entered the Crescent Centre parking garage on

July 11th. [DE 90 at 465]. Sheckles asserts that the detectives’ observation of Sheckles’s vehicle

parked in Apartment 234’s designated space formed a critical part of the probable cause supporting

the search warrant. [Id.]. Specifically, Sheckles claims that “the only alleged probable cause to

search the apartment came from the unlawful access into the locked parking garage, which led to

Evans[] discovering Sheckles’[s] vehicle parked in a spot for a particular apartment number, which

led to questioning management about that apartment, which led to learning of the complaint about

drug use in that apartment.” [Id. at 466–67]. Thus, according to Sheckles, any evidence originating

from the unlawful parking-garage search, including the traffic stop and search warrant, must be

suppressed as fruit of the poisonous tree. [Id. at 467].

        The United States opposes Sheckles’s motion in its entirety and argues that “the earlier

two-day evidentiary hearing on suppression offers ample evidence of the sufficiency of the

probable cause supporting the search warrant for the Crescent Centre apartment,” and thus law

enforcement had independent sources of information to support the warrant. [DE 95 at 492–93].1




1
  Alternatively, the Unites States argues that the Court should hold a second evidentiary hearing to resolve
disputed facts raised in Sheckles’s motion, including whether the detectives had authority to enter the
Crescent Centre parking garage on July 11th and whether the detectives could observe Sheckles’s vehicle
from outside the parking garage. [DE 95 at 492]. Sheckles also favors a second evidentiary hearing. [DE
101 at 548]. But for the reasons in this opinion, a second evidentiary hearing is unnecessary.

                                                     3
       “The independent[-]source rule holds that evidence will be admitted if the government

shows that it was discovered through sources ‘wholly independent of any constitutional

violation.’” United States v. Jenkins, 396 F.3d 751, 757 (6th Cir. 2005) (quoting United States v.

Leake, 95 F.3d 409, 412 (6th Cir. 1996)). In deciding whether the independent-source rule allows

the admission of evidence that would otherwise be excluded, courts “should keep in mind the

underlying question: ‘whether, granting establishment of the primary illegality, [the evidence has]

been come at by the exploitation of the illegality or instead by means sufficiently distinguishable

to be purged of the primary taint.’” Leake, 95 F.3d at 412 (quoting Wong Sun v. United States, 371

U.S. 471, 488 (1963)). “If the application for a warrant contains probable cause apart from the

improper information, then the warrant is lawful and the independent[-]source doctrine applies,

providing that the officers were not prompted to obtain the warrant by what they observed during

the initial entry.” Jenkins, 396 F.3d at 758 (internal quotation marks and citation omitted); see

also Murray v. United States, 487 U.S. 533, 542 n.3 (1988) (“To determine whether the warrant

was independent of the illegal entry, one must ask whether it would have been sought even if what

actually happened had not occurred . . . . ”).

        During the two-day evidentiary hearing on Sheckles’s previous motions to suppress,

Detectives Evans and Bowling testified to information unrelated to their entry into the Crescent

Centre parking garage that provided an independent basis for the search warrant. Disregarding the

events of July 11th, the undisputed facts show that the detectives initially learned of Sheckles’s

affiliation with the Crescent Centre complex after a tracking warrant “pinged” Sheckles’s phone

at that location. [DE 56, Tr. Supp. Hearing Vol. I at 193:16–19]. Detective Evans spoke with

Crescent Centre management, letting them know that law enforcement had a subject who was

“possibly selling drugs out of one of their units.” [DE 59, Tr. Supp. Hearing Vol. II at 278:16–25,



                                                 4
279:1–19 (emphasis added)].2 Management then informed Detective Evans of the anonymous

narcotics complaint for Apartment 234.           [Id.].   Detective Evans reviewed Crescent Centre

surveillance video and observed Sheckles exit his vehicle in the spot designated for Apartment

234. [Id. at 279:20–25]. Crescent Centre management brought Detective Evans to view a nearby

apartment, where Detective Evans “smelled a strong odor of marijuana coming from 234.” [Id. at

280:18–23].

        Considered together, these facts show that law enforcement had ample justification, wholly

independent of the detectives’ allegedly unlawful entry into the parking garage, to support its

search warrant.3 Contrary to Sheckles’s assertion, the detectives’ entry into the parking garage on

July 11th was not a critical part of the probable cause supporting the search warrant. Indeed, the

detectives were first drawn to Crescent Centre because of the lawfully obtained tracking warrant,

and Detective Evans’s conversation with Crescent Centre management and subsequent review of

the complex’s surveillance footage provided the same information that the detectives would have

observed from entering the parking garage—i.e., Sheckles’s connection with Apartment 234. This

and the other facts outlined above provided sufficient probable cause for the search warrant, and

there is no evidence that the garage entry specifically prompted law enforcement to obtain the

warrant. Sheckles thus fails to meet his burden. See Rakas v. Illinois, 439 U.S. 128, 132 n.1 (1978)


2
  The parties dispute whether Detective Evans informed Crescent Centre management that a subject was
potentially selling drugs out of their units generally or Apartment 234 specifically. [See DE 90 at 465; DE
95 at 493]. That said, Sheckles presents no facts in the record suggesting that Detective Evans, based on
his entry into the garage on July 11th, specifically asked management about Apartment 234. Conversely,
Detective Evans, as noted above, testified that law enforcement had a subject who was potentially selling
drugs out of “one of their units.” [DE 59, Tr. Supp. Hearing Vol. II at 278:16–25, 279:1–19]. And Detective
Bowling testified that Detective Evans asked management “about the general building where we were
getting the pings,” and “[b]y coincidence, they said that they had recently received a narcotics complaint -
- anonymous narcotics complaint on an apartment, 234.” [DE 56, Tr. Supp. Hearing Vol I at 194:21–25,
195:1–4].
3
 Because law enforcement had an independent basis for the search warrant, the Court need not consider
whether the detectives’ entry into the parking garage was unlawful.

                                                     5
(“The proponent of a motion to suppress has the burden of establishing that his own Fourth

Amendment rights were violated by the challenged search or seizure.” (citations omitted)).

                                       CONCLUSION

       For the reasons above, and being otherwise sufficiently advised, THE COURT HEREBY

ORDERS that Sheckles’s Motion to Suppress [DE 90] is DENIED.




                                                         April 19, 2019



Cc:    Counsel of record




                                               6
